89 F.3d 835
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Burgess SORRELLS, Plaintiff-Appellant,v.COMMONWEALTH OF KENTUCKY;  Natural Resources andEnvironmental Protection Cabinet;  James P.McIntosh;  Taylor Little, Defendants-Appellees.
No. 95-5940.
United States Court of Appeals, Sixth Circuit.
June 4, 1996.

Before:  KENNEDY, WELLFORD and MOORE, Circuit Judges.

ORDER

1
On April 4, 1996, this court issued a show cause order directing the appellees to show cause why this court should not vacate the district court's order for lack of subject matter jurisdiction.   The appellees have filed a response.


2
On review, the court has determined that subject matter jurisdiction is lacking in this case.  "[T]he federal question must be disclosed upon the face of the complaint, unaided by the answer."  First Fed.  Sav. & Loan Ass'n. v. Detroit Bond & Mortgage Inv. Co., 687 F.2d 143, 145 (6th Cir.1982) (citations omitted).   Sorrells's complaint, when examined by itself, does not present a federal question, or any other basis on which the court may exercise subject matter jurisdiction.


3
Accordingly, we VACATE the district court's order and direct the district court to remand this case to the state court from which it was removed.